—In a subrogation action to recover insurance benefits paid by the plaintiff to its insured for injury to property, the plaintiff appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), entered November 10, 2011, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.P, Leventhal, Sgroi and Miller, JJ., concur.